                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

 BLAKE DONOVAN WILSON,                       )
                                             )
        Plaintiff,                           )     Civil Action No. 5: 19-259-DCR
                                             )
 v.                                          )
                                             )
 JUDGE BRANDY OLIVER BROWN,                  )      MEMORANDUM OPINION
                                             )          AND ORDER
        Defendant.                           )

                                  *** *** *** ***

       Blake Donovan Wilson is an inmate at the Casey County Detention Center in

Liberty, Kentucky. Proceeding without an attorney, Wilson has filed a “motion for bond

forfeiture summary” with this Court. While the Clerk’s Office docketed that submission

as a civil rights complaint for administrative purposes [Record No. 1], there are a number

of problems with Wilson’s submission. As a result, the Court will dismiss Wilson’s filing

without prejudice pursuant to 28 U.S.C. § 1915A(b) and strike this action from the docket.

       In November 2017, a grand jury in Madison County, Kentucky indicted Wilson on

first-degree assault and wanton endangerment charges. See Commonwealth v. Wilson, No.

17-CR-761 (Madison Co. Cir. Ct. 2017). While those charges were pending, the trial court

released Wilson on a $20,000 cash bond and the matter moved through the various pretrial

stages. See id. Although the case was scheduled for a jury trial, Wilson decided to plead

guilty to the wanton endangerment charge. Inn turn, the Commonwealth dismissed the

assault charge. See id.


                                           -1-
       While the case was ongoing and he was released from custody on bond, police

arrested Wilson and charged him with multiple drug crimes. See Commonwealth v. Wilson,

No. 19-CR-431 (Madison Co. Cir. Ct. 2019). In light of the new charges, Madison County

Circuit Judge Brandy Oliver Brown scheduled a bond forfeiture hearing in Wilson’s first

case. See Commonwealth v. Wilson, No. 17-CR-761 (Madison Co. Cir. Ct. 2017). That

hearing is scheduled for July 18, 2019. See id.

       Although a bond forfeiture hearing will take place in three weeks in the Madison

Circuit Court, Wilson nevertheless filed a “motion for bond forfeiture summary” with this

Court, a federal court that does not have jurisdiction over his state criminal case. And

while Wilson makes numerous arguments regarding his $20,000 cash bond, he cites no

legal authority that would allow him to prospectively raise his arguments in this Court.

Wilson also does not clearly state what relief, if any, he is seeking.

       The doctrine announced in Younger v. Harris, 401 U.S. 37 (1971), also prevents

this Court from becoming involved in Wilson’s pending state criminal case. The Younger

doctrine provides that a federal court should generally abstain from interfering in an

ongoing state court action that involves an important state interest and provides an adequate

opportunity to raise challenges. See Fieger v. Cox, 524 F.3d 770, 775 (6th Cir. 2008)

(discussing Younger abstention). Here, the state criminal cases against Wilson are ongoing,

and those matters obviously involve important state interests. Further, Wilson will have

the opportunity to raise his claims during those criminal proceedings. Thus, this Court will

abstain from interfering in Wilson’s criminal cases, just as it “has abstained from meddling

in . . . [other] state court criminal actions,” including state bond proceedings. Stevenson v.

                                             -2-
Motors, No. 5:16-cv-421-KKC, 2017 WL 512750, *3 (E.D. Ky. 2017) (collecting cases);

see also Howard v. Hammons, No. 6:16-cv-095-DCR, at Record No. 5 (E.D. Ky. 2016)

(refusing to interfere with state bond proceedings, based on Younger).

      In light of the foregoing, it is hereby

      ORDERED that Wilson’s “motion for bond forfeiture summary,” which the Clerk’s

Office docketed as a civil rights complaint for administrative purposes [Record No. 1] is

DISMISSED, without prejudice, and STRICKEN from this Court’s docket.

      Dated: June 27, 2019.




                                                -3-
